Name: Commission Regulation (EEC) No 2392/85 of 22 August 1985 re-establishing the levying of the customs duties on other fishing requisites falling within subheading 97.07 B originating in South Korea to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 225/18 Official Journal of the European Communities 23 . 8 . 85 COMMISSION REGULATION (EEC) No 2392/85 of 22 August 1985 re-establishing the levying of the customs duties on other fishing requisites falling within subheading 97.07 B originating in South Korea to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply of these products into the Community originating in South Korea reached the reference base in question after being charges thereagainst ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference causes/threatens to cause economic difficulties in the Community a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 26 August 1985, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3562/84, shall be re-established on imports into the Community of the following products origi ­ nating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries (') and in particular Article 13 thereof, Whereas, in pursuance of Article 1 of that Regulation, duties on the products listed in Annex II originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 1 2 ; Whereas, as provided for in Article 1 2, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes economic difficulties in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 1 65 % of the highest maximum amount valid for 1980 ; Whereas, in the case of other fishing requisites falling within subheading 97.07 B the reference base is fixed at 11 875 000 ECU ; whereas, on 21 May 1985, imports CCT heading No Description 97.07 B other fishing requisites (Nimexe 97.07-91.99) ' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 August 1985. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 338, 27. 12. 1984, p. 1 .